Citation Nr: 0309164	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

The current appeal arises from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, declined to 
reopen the veteran's claim of entitlement to service 
connection for a cardiovascular disorder.

In October 1999, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.  

The Board notes that regardless of whether the RO reopened 
the veteran's claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits 
and the issue is phrased accordingly on the title page of 
this decision.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The  veteran's application to reopen the claim of service 
connection for a cardiovascular disability was most recently 
denied by RO decision in July 1986 and no timely appeal there 
from was filed; thus, the July 1986 decision became final.

2.  Evidence received in support of the application to reopen 
the claim of service connection for the cardiovascular 
disability, furnished since the July 1986 RO decision, is 
duplicative, cumulative and redundant and does not bear 
directly and substantially upon the specific matter under 
consideration.


CONCLUSIONS OF LAW

1.  The July 1986 RO decision declining to reopen the claim 
of service connection for the veteran's cardiovascular 
disability is final.  38 U.S.C.A. § 4005 (1982) (now 38 
U.S.C.A. § 7105 (1991)); 38 C.F.R. § 19.192 (1986); (now 38 
C.F.R. §§ 3.104, 20.302 (2002)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a cardiovascular 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

In addition, the Board notes that the new VA regulations 
redefine "new and material evidence" and clarify the types 
of assistance VA will provide to a claimant attempting to 
reopen a previously denied claim.  66 Fed. Reg. at 45,630 
(now codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Thus, the regulations do not apply to the veteran's 
claim, filed in September 2000.  Since the veteran's 
application to reopen the claim of service connection for the 
heart condition was received by the RO prior to this date, 
the preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to him.  See Karnas, 1 Vet. App. at 
313. All citations in this decision refer to the "old" 
version of 38 C.F.R. § 3.156.

With respect to disallowed claims, VCAA provides that nothing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title. VCAA § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C.A. § 
5103A(f)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence. 38 U.S.C.A. § 5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate the 
claim. Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).  

In a letter dated in June 2001 the  veteran was notified of 
the provisions of VCAA and he was provided information on 
what evidence was needed to complete his claim for benefits.  
On his behalf, his  representative subsequently submitted 
additional written argument, and the  veteran provided oral 
testimony at a hearing in October 1999.  VA and private 
medical records were obtained and the veteran was provided 
with a VA examination.  Pertinent records associated with an 
April 1987 Social Security determination are associated with 
the claims file.  

It is clear from the record that the RO's communications with 
the veteran, including the June 2001 letter, the statement of 
the case and the supplemental statements of the case in the 
aggregate have advised him to submit evidence in support of 
his claim.  He has been advised of the relevant regulation 
and what evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such communications sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).

Service connection for cardiovascular disability was 
originally denied by RO rating decision in September 1985 
based on findings that the evidence did not show that a 
chronic cardiovascular disorder had been incurred in or 
aggravated by service.  In making this decision, the RO noted 
that the service medical records showed "nonspecific" 
cardiovascular findings in service, and no medical findings 
of any cardiovascular problems from 1969 to 1981.   Timely 
appeal from that decision had not been perfected by or on 
behalf of the veteran.  38 U.S.C.A. § 4005 (1982) (now 38 
U.S.C.A. § 7105 (1991)); 38 C.F.R. § 19.192 (1985); (now 38 
C.F.R. §§ 3.104, 20.302 (2000)).  Thus, the September 1985 RO 
rating decision denying service connection for a 
cardiovascular disability became final; it is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence. 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

Subsequently, the veteran sought to reopen the claim of 
service connection for the cardiovascular disability, but his 
application was most recently denied by a RO decision in July 
1986 finding that new and material evidence had not been 
submitted in support of the claim.  An appeal from the RO 
decision in July 1986 had not been filed. 38 U.S.C.A. § 
4005(c); 38 C.F.R. § 19.192.  Accordingly, the July 1986 
decision declining to reopen the claim of service connection 
for a cardiovascular disability constitutes the most recent 
final decision with regard to that claim; it must be 
determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  A final RO rating decision is not 
subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence. 38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 9 
Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," but 
that some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the  veteran or 
otherwise associated with the claims folder since the most 
recent final RO decision in July 1986.

Evidence of record at the time of the July 1986 RO decision 
included the service medical records that showed that the 
veteran was evaluated in November 1968 for hyperventilation 
and chest pain and he described having "pounding chest" 
with excitement.  Physical examination was completely 
unremarkable with regard to the heart.  Chest X ray was 
normal.  A November 1968 electrocardiogram (EKG) examination 
showed minimal nonspecific T changes.  On separation 
examination in April 1969, his blood pressure was 140/86 and 
the heart and vascular system were normal on physical 
examination.  A history of palpitations was shown, but he was 
noted to be cleared by medical clinic.  The July 1969 
statement of medical condition revealed no change in his 
medical condition since the separation examination.  

Among the evidence reviewed by the RO in July 1986 is a 
February 1973 cardiology consult showing that the veteran was 
evaluated for complaints of chest pain and palpitations, 
described as "knife like" pains in the left sternal area.  
A history of these pains having occurred for about three 
years was given, but they had been increasing in frequency 
the past three months and he now complained of palpations 
consisting of a sudden onset and termination of rapid heart 
rate.  The physical examination was entirely normal with a 
blood pressure of 142/82 and normal heart tones.  X-ray was 
also said to be normal but electrocardiogram readings 
suggested abnormal findings of T wave inversion at V6.  The 
physician in February 1973 opined that the veteran did not 
appear to have any significant heart disease but was probably 
having paroxysmal atrial tachycardia (PAT) and angina along 
with these tachycardia episodes.  The chest pain was believed 
to be chest wall pain and the veteran was noted to be tender 
with reproduction of the pain when pressure was placed on the 
sternum.  The physician did not think the veteran needed any 
restrictions in any manner.  The accompanying EKG readings 
were interpreted as abnormal with nonspecific ST-T changes.  

Cardiovascular records previously before the RO include 
records from June 1981 that revealed that he was seen for 
complaints of rapid heartbeat and chest pains, with normal 
findings noted on examination.  He was assessed with PAT.  He 
was also assessed with a history of high blood pressure, 
treated with medication.  X-rays from June 1981 revealed no 
evidence of active cardiopulmonary disease and heart size was 
normal.  An EKG report revealed nonspecific ST-T wave 
changes.  

Other records previously reviewed by the RO include private 
records from 1982 to 1985.   In May 1982 he was admitted to 
the emergency room for complaints of a rapid heart rate and 
his pulse was too fast to count.  Another 1982 record of an 
indeterminate month revealed a 5-hour bout of tachycardia and 
a history of chest pain with shortness of breath recurrent 
since 1967 when he had frequent 5 to 10 minute bouts of PAT.  
He was readmitted in September 1982 for tachycardia.  

A June 1985 letter drafted by the veteran's physician 
indicates that the veteran has had cardiovascular problems 
since he first treated with this doctor in June 1981.  

He was again seen in July 1985 for tachycardia, and was said 
to have had a 4 to 5 year history of PAT and chest pain.  EKG 
results from July 1985 were noted to be abnormal, with 
nonspecific intraventricular block.  A cardiac consult also 
dated in June 1985 indicated that attempts were being made to 
rule out hyperthyroidism as the underlying etiology for the 
recurrent supraventriclar arrhythmia, but also indicated that 
if further testing did not reveal anything more remote causes 
would be looked into.  The veteran was noted to be diagnosed 
with suspected hyperthyroidism, with secondary 
supraventricular tachyarrhythmia's  the same month.  He 
continued to have problems with episode of recurrent chest 
pain, and rapid heart was recorded in September 1985 and June 
1986.

Also reviewed by the RO in July 1986 were multiple lay 
statements submitted by family members and acquaintances 
stating that they had known the veteran to have had cardiac 
complaints such as rapid heartbeat for a very long time, 
dating back to the early 1970's.  His wife suggested that the 
stress of performing his duties in the service may have 
played a role in his current cardiovascular complaints.  

Evidence received by the RO after its most recent final 
denial of July 1986 includes records primarily dealing with 
the surgical removal of a brain tumor in August 1986 and the 
residuals of such surgery.  These records do reflect an 
ongoing diagnosis of super ventricular tachycardia and labile 
hypertension.  An August 1986 chest X-ray reflects that the 
veteran now had a right subclavian line in place and no 
evidence of acute cardiopulmonary disease.  

The report of a January 1987 VA examination included a review 
of the "medical service file" as well as physical 
examination.  The service medical records were noted to 
include the veteran's November 1968 visit for complaints of 
chest pain and hyperventilation.  Test results such as EKG, 
blood pressure and X-rays were noted to have been negative.  
His chest pain was noted to have resolved a few days later 
and repeat EKG again showed no remarkable changes.  The 
separation physical was noted to have revealed normal 
clinical findings, blood pressure of 140/86 and only a 
history of chest pain given.  The February 1973 treatment 
records were noted to include a doctor's conclusions that the 
veteran had PAT along with some angina.  The subsequent 
records from 1981 to 1982 and 1985 to 1987 were reviewed and 
noted to include continued treatment for tachycardia from 
1981 on, and a diagnosis of hypertension in May 1982.  The 
physical examination findings revealed the heart to be of 
normal size, regular rhythm and no murmurs.  Sitting pulse 
was 84 and blood pressure was 120/86.  The diagnosis rendered 
in January 1987 was supraventricular tachycardia, 
intermittent, history of and documented since 1973, etiology 
as yet undetermined.  The veteran was said to continue having 
short episodes of cardiac palpitations but none requiring 
hospitalization.  Also diagnosed was essential hypertension, 
mild and well controlled with medication.  

Also received after July 1986 are private medical records 
showing treatment in January 1991 for complaints of 
tachycardia and reflect a history of no symptoms for the past 
three years, with one attack in 1990.  He had a series of 
normal EKG findings and one abnormal EKG reading of 
nonspecific ST & T changes and supraventricular tachycardia 
done over a course of several days in January 1991.  X-rays 
from January 1991 revealed no changes since December 1989 
without evidence of active cardiopulmonary disease.  The X 
ray also revealed cardiomegaly stable in size without 
evidence of congestive heart failure.  The diagnosis in 
January 1991 was cardiac dysrhythmia.  Private records 
continued to document irregular heartbeat complaints in 
February 1991.

An April 1997 private medical record showing treatment 
following removal of an appendix revealed the veteran to have 
an undefined thyroid disorder for which he needed thyroid 
replacement.  He had no shortness of breath or recent 
significant palpitations or chest pressure in April 1997.  

VA treatment records from 1997 to 1998 reflect a diagnosis of 
pulmonary hypertension in March 1997.  A May 1997 chest 
clinic record contains a notation that the veteran was 
allergic to heart medicine, and had a history of 2 episodes 
of cardiac arrest.  Cardiac test results from 1998 to 2000 
revealed a normal holter study in July 1998.  In April 2000 a 
scan revealed an impression of normal sinus rhythm with rare 
premature atrial complexes and rare premature ventricular 
complexes with 20% beats in sinus bradycardia, and normal 
holter monitor.  A July 2000 EKG report revealed normal sinus 
rhythm, with ST and T abnormality, consider minor ischemia.  
Chest X-ray from July 2000 also revealed a minor heart 
abnormality, thought to be the possible result of 
hypertensive changes.  

In October 1999 the veteran appeared at a hearing before a 
veteran's law judge (VLJ) (formerly known as Board member).  
He testified that he first experienced heart problems while 
in the military around 1968 or 1969.  He testified that he 
went to a doctor, who ran an EKG on him and told him the 
findings were abnormal.  He also testified as to his military 
occupational duties and indicated the duties were stressful.  
He testified that he has received Social Security benefits 
since 1986 but indicated that he received these benefits due 
to having brain surgery.  

The report of a July 2000 VA medical examination is noted to 
have included a review of the claims file as well as physical 
examination and interview of the veteran.  The examiner noted 
that an exercise stress test of July 2000 revealed a METS of 
6.70.  The service medical records were reviewed and were 
noted to show normal blood pressure readings and no diagnosis 
for hypertension during service.  The service medical records 
were also noted not to reveal any episodes recorded 
suggestive of supraventricular tachycardia (SVT) or 
treatments for that.  The EKGs from service did not reveal 
SVT or other similar arrhythmia.  The examiner noted that 
review of records after service revealed evidence of SVT or 
atrial tachycardia primarily in EKG reports shown in the 
1980s, although there was an EKG as early as 1973 that showed 
SVT.  

A history taken from the veteran revealed that he had 
problems with sensations that his heart was "running away" 
during service in 1969.  He said he had treatment at the Army 
hospital and had an abnormal EKG result, but was prescribed 
no treatment.  He indicated that he had a second such episode 
in service but did not seek treatment.  He reported 
intermittent episodes of a racing heart for years after 
service and indicated that he tended to have more of them if 
he was angry, distressed, anxious or exerting himself.  

He was unsure as to when he started having high blood 
pressure, but indicated he had it for a long time.  He had no 
symptoms related to high blood pressure and no history of a 
heart attack or of having an enlarged heart.  He did say that 
a doctor told him he had a "heart murmur."  He indicated 
that a cardiac catherization done in 1975 or 1976 at Baylor 
Hospital revealed no signs of heart problems.  

Physical examination revealed the veteran to be 5 foot 6 
inches, weighing 258 pounds, with a pulse of 60, blood 
pressure of 142/90 and respirations of 23.  His heart size 
could not be percussed due to an obese chest wall and point 
of maximal impulse (PMI) was not palpable.  Heart tones were 
distant due to the obese chest wall, but he did have a 
regular rate and rhythm without murmurs, rubs or gallops.  

The diagnosis rendered in the June 2000 VA examination was 
episodes of supraventricular tachycardia paroxysmally.  The 
examiner's opinion regarding causation noted that the veteran 
was discharged from service in 1969 and the first documented 
episode of tachycardia took place in 1973.  The service 
medical records did not show any treatment for SVT.  The 
diagnosis of atrial tachycardia also shown in the claims file 
was considered synonymous with SVT.  Therefore the examiner's 
opinion was that the episodes of SVT were not related to 
military service.

In general, the Board notes that to establish service 
connection for a claimed disability the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease, 
including cardiovascular disease to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 C.F.R. §§ 3.307, 3.309 (2002).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for cardiovascular disability.  The new 
medical evidence from August 1986 to July 2000 reflects 
ongoing problems with SVT, but continues to show that the 
onset date was no earlier than February 1973.  In particular 
the findings from the July 2000 VA examination are 
significant in that the examiner reviewed the service medical 
records and other records in the claims file and gave an 
opinion that the veterans SVT was not related to service.  
Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

The Board stresses that although the records from August 1986 
to July 2000 are "new" in the sense that they were not 
previously of record, most of the records are cumulative and 
redundant.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The records document ongoing treatment for a tachycardia 
condition that had been previously diagnosed as PAT.  The new 
records reveal a slightly different diagnosis now of SVT.  
The examiner in the July 2000 VA examination clarified that 
the current diagnosis of SVT and the earlier tachycardia 
diagnoses such as PAT were essentially one and the same.  
These records do not reveal a confirmed onset date prior to 
1973 for this cardiac phenomena.  The records also fail to 
show that the veteran had onset of hypertension or any other 
cardiac pathology within one year of his 1969 discharge.  
Thus, these records, while not exact copies, merely duplicate 
evidence already contained elsewhere in the claims file and 
the Board considers these to be not "new" within the meaning 
of 38 C.F.R. § 3.156.

That evidence, which isn't cumulative and redundant, is 
adverse and therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Such is the nexus opinion in the July 2000 examination, which 
clearly states that the veteran's cardiovascular condition 
did not begin in service and is plainly adverse to this 
claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(unfavorable evidence does not "trigger a reopening").  

Such evidence does not provide a new factual basis on which 
the  veteran's claim may be considered.  38 C.F.R. § 3.156.  
A final decision of the RO is not subject to revision on the 
same factual basis.

Of the veteran's hearing testimony and contentions aired 
since July 1986, they primarily repeat the veteran's 
contentions that were raised in prior claims and prior lay 
statements asserting that his heart problems began around 
1969 when he experienced his heart racing.  Even if new, his 
statements are not material because the veteran is a 
layperson.  Consequently, he is not competent to make a 
medical diagnosis or to render a medical opinion relating a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

Based on the finding that new and material evidence has not 
been submitted in support of the  veteran's application to 
reopen the claim of service connection for a cardiovascular 
disability, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  Barnett, 83 F.3d 
at 1383-84.




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for a 
cardiovascular disability is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

